        Case: 1:21-cv-04066 Document #: 1 Filed: 07/30/21 Page 1 of 3 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


 CORIE REED,
 on behalf of herself and all others similarly
 situated,                                          Case No. 21-4066

               Plaintiff,                           Judge:

 v.                                                 NOTICE OF REMOVAL

 MRS BPO, LLC d/b/a MRS
 ASSOCIATES OF NEW JERSEY,

               Defendant.



TO THE CLERK OF THE ABOVE-ENTITLED COURT:

        Pursuant to 28 U.S.C. §§ 1331 and 1441 et seq., and 15 U.S.C. § 1692 et seq., defendant,

MRS BPO, LLC d/b/a MRS Associates of New Jersey ("Defendant"), hereby gives notice of

removal of this cause of action, under the caption Corie Reed, on behalf of herself and all others

similarly situated v. MRS BPO, LLC d/b/a MRS Associates of New Jersey, from the Circuit

Court, County of Cook, State of Illinois (“State Court Action”) to the United States District

Court for the Northern District of Illinois. In support of removal, Defendant, by and through its

attorneys, states as follows:

        1.     Defendant was served on July 1, 2021. The matter was venued in the Circuit

Court, County of Cook, State of Illinois. True and correct copies of the state court pleadings are

attached hereto and marked as Exhibit "1".

        2.     This action is a civil action of which this Honorable Court has original

jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this Court by




7082473v1
        Case: 1:21-cv-04066 Document #: 1 Filed: 07/30/21 Page 2 of 3 PageID #:2




Defendant pursuant to 28 U.S.C. § 1441 in that it presents a federal question, wherein Plaintiff

alleges violations of the Fair Debt Collection Practices Act (“FDCPA”).

        3.     As Defendant was served on July 1, 2021, this removal is timely.

        4.     Notice of this removal will be sent to Circuit Court, County of Cook, State of

Illinois and served on Plaintiff.

        WHEREFORE, Defendant requests that further proceedings in the Circuit Court, County

of Cook, State of Illinois, be discontinued and that this action be removed in its entirety to the

United States District Court for the Northern District of Illinois, which will then assume full

jurisdiction over this cause of action.

Dated: July 30, 2021                                s/Bradley R. Armstrong
                                                    Attorneys for Defendant

Bradley R. Armstrong, Esq. (MN Bar 393524)
MOSS & BARNETT, PA
150 South Fifth Street, Suite 1200
Minneapolis, MN 55402
(612) 877-5359
(612) 877-5999 (fax)
Bradley.armstrong@lawmoss.com

Stacie E. Barhorst, Esq. (6278960)
KAPLAN PAPADAKIS & GOURNIS, P.C.
180 N. LaSalle Street, Suite 2108
Chicago, IL 60601
(312) 726-0531
(312) 726-4928 (fax)
sbarhorst@kpglaw.com




                                            2
7082473v1
        Case: 1:21-cv-04066 Document #: 1 Filed: 07/30/21 Page 3 of 3 PageID #:3




                                CERTIFICATE OF SERVICE

        I certify that on July 30, 2021, a copy of the foregoing document was filed electronically

in the ECF system. I also certify that a copy was served upon the following parties via U.S.

mail:

        Celetha Chatman
        Community Lawyers LLC
        980 N. Michigan Ave., Suite 1400
        Chicago, IL 60611

                                                 /s/ Bradley R. Armstrong
                                                 One of the attorneys for Defendant




                                            3
7082473v1
